Name: Commission Regulation (EC) No 1446/2002 of 8 August 2002 on the suspension and opening of tariff quotas applicable to the importation into the Community of certain processed agricultural products originating in Bulgaria and amending Regulation (EC) No 1477/2000
 Type: Regulation
 Subject Matter: Europe;  trade;  agri-foodstuffs;  tariff policy;  international trade
 Date Published: nan

 Avis juridique important|32002R1446Commission Regulation (EC) No 1446/2002 of 8 August 2002 on the suspension and opening of tariff quotas applicable to the importation into the Community of certain processed agricultural products originating in Bulgaria and amending Regulation (EC) No 1477/2000 Official Journal L 213 , 09/08/2002 P. 0003 - 0007Commission Regulation (EC) No 1446/2002of 8 August 2002on the suspension and opening of tariff quotas applicable to the importation into the Community of certain processed agricultural products originating in Bulgaria and amending Regulation (EC) No 1477/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2), and in particular Article 7(2) thereof,Having regard to Council Decision 1999/278/EC of 9 March 1999 relating to the conclusion of a Protocol adjusting trade aspects of the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements(3), and in particular Article 2 thereof,Whereas:(1) Protocol 3 to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, approved by Decision 94/908/ECSC, EC, Euratom of the Council and of the Commission(4), lays down the trade arrangements for the processed agricultural products which are listed therein.(2) Protocol 3 to the Europe Agreement was amended, as regards the volume of tariff quotas and the system for calculating the reduced agricultural components and additional duties, by Decision No 2/2002 of the EU-Bulgaria Association Council of 1 July 2002 on improvements to the trade arrangements for processed agricultural products provided for in Protocol 3 to the Europe Agreement(5). The amendments shall enter into force as of 1 September 2002.(3) As a result, it is appropriate to suspend the application of tariff quotas opened for the year 2002 for imports into the European Community of products originating in Bulgaria by Commission Regulation (EC) No 2542/2001(6) and to open the new annual quotas provided for in Annex I to Protocol 3. Given that for the year 2002, these new annual quotas cannot be opened before 1 September 2002, they should be reduced, for the year 2002, in proportion to the period which has already elapsed.(4) The tariff quotas opened for Bulgaria must be managed in accordance with Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(7), as last amended by Regulation (EC) No 444/2002(8).(5) The reduced agricultural components and additional duties applicable from 1 July 2000 to the importation into the Community of goods covered by Regulation (EC) No 3448/93, laid down in the framework of the Europe Agreement with Bulgaria by Commission Regulation (EC) No 1477/2000(9), as last amended by Regulation (EC) No 748/2002(10), should be abolished.(6) Regulation (EC) No 1477/2000 must be amended accordingly.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex I,HAS ADOPTED THIS REGULATION:Article 1The application of tariff quotas opened by Annex V to Regulation (EC) No 2542/2001 is suspended as from 1 September 2002.Article 2The Community tariff quotas for goods originating in Bulgaria, set out in the Annex to this Regulation, shall be opened annually from 1 January to 31 December and exempt from duty.For the year 2002, they shall be reduced on a pro rata basis according to the period, based on whole months, already elapsed.Article 3The Community tariff quotas referred to in Article 2 shall be managed by the Commission in accordance with the provisions of Articles 308(a), 308(b) and 308(c) of Regulation (EEC) No 2454/93.Article 4Regulation (EC) No 1477/2000 shall be amended as follows:1. the fifth paragraph of Article 2 is deleted;2. Annexes XI and XII are deleted.Article 5This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 September 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 August 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 112, 29.4.1999, p. 1.(4) OJ L 358, 31.12.1994, p. 1.(5) Not yet published in the Official Journal.(6) OJ L 341, 22.12.2001, p. 82.(7) OJ L 253, 11.10.1993, p. 1.(8) OJ L 68, 12.3.2002, p. 11.(9) OJ L 171, 11.7.2000, p. 44.(10) OJ L 115, 1.5.2002, p. 15.ANNEXQuotas applicable upon import into the Community of goods originating in Bulgaria - exempt from duty>TABLE>